                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                                  AUGUSTA DIVISION

XAVIER LANGFORD,                             )
                                             )
              Petitioner,                    )
                                             )
       v.                                    )           CV 119-054
                                             )
TIMOTHY C. WARD,                             )
                                             )
              Respondent.                    )
                                        _________

                                        ORDER
                                        _________

       Petitioner Xavier Langford filed a petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2254. On April 3, 2019, the Court denied Petitioner’s motion to proceed in forma

pauperis (“IFP”) and directed Petitioner to pay the $5.00 filing fee within twenty-one days.1

(Doc. no. 8.) The time to respond has passed, but Petitioner has not paid the filing fee.

Petitioner shall have until May 14, 2019, to inform the Court of his intentions regarding

pursuit of this case by paying the $5.00 filing fee or otherwise explaining why he has failed

to comply with the Court’s April 3rd Order. To facilitate any request from Petitioner to

prison officials to forward the filing fee in a timely fashion, the Court DIRECTS the

CLERK to serve this Order on Petitioner’s custodian.

       SO ORDERED this 30th day of April, 2019, at Augusta, Georgia.




       1
        The financial information submitted with Petitioner’s IFP motion showed that he had a
spendable amount of $115.02 in his prison trust fund account. (Doc. no. 2, p. 5.)
